OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:November 30 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Papp Investment Trust By (Signature and Title)* /s/Harry A.Papp Harry A.Papp, President Date August 6, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A PAPP SMALL & MID-CAP GROWTH FUND Proxy Voting Record July 1, 2014 - June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote With or Against Management? Airgas, Inc. ARG 8/5/2014 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Executive Compensation Issuer Yes For With Classified Board Security Holder Yes Against With Voting Standards of Board Security Holder Yes Against With Linear Technology Corp. LLTC 11/5/2014 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Re-Approval of Executive Bonus Plan Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With ResMed, Inc. RMD 11/19/2014 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With The Clorox Company CLX 11/19/2014 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Whiting Petroleum Corp. WLL 12/3/2014 Approve Whiting Common Stock Value Issuer Yes For With Approve Any Motion to Adjourn Meeting Issuer Yes For With PAREXEL International Corp. PRXL 12/4/2014 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Sigma-Aldrich Corporation SIAL 12/5/2014 Agreement on Merger Issuer Yes For With Approve Executive Compensation Issuer Yes For With Additional Proxies needed for Merger Issuer Yes For With Factset Research Systems, Inc. FDS 12/16/2014 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Approve Employee Stock Plan Issuer Yes For With Varian Medical Systems, Inc. VAR 92220P105 2/12/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Valmont Industries, Inc. VMI 3/3/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With IDEX Corp. IEX 45167R104 4/8/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Restate Incentive Plan Issuer Yes For With IHS, Inc. IHS 4/8/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With C. R. Bard, Inc. BCR 4/15/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Reinstate Incentive Plan Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With Treehouse Foods, Inc. THS 89469A104 4/23/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Re-Approve Stock Plan Issuer Yes For With T. Rowe Price Group, Inc. TROW 74144T108 4/23/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Silicon Laboratories, Inc. SLAB 4/24/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With UMB Financial Corp. UMBF 4/28/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With Polaris Industries, Inc. PII 4/30/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With O'Reilly Automotive, Inc. ORLY 67103H107 5/5/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With AMETEK, Inc. AME 5/6/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Certificate of Incorporation By-Laws Issuer Yes For With Approve Executive Compensation Issuer Yes For With FMC Technologies, Inc. FTI 30249U101 5/6/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Church & Dwight Co., Inc. CHD 5/7/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Ecolab, Inc. ECL 5/7/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With Mettler-Toledo International, Inc. MTD 5/7/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Approve amending by-laws to adopt disbutes Issuer Yes For With Trimble Navigation Ltd. TRMB 5/7/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Re-Approve Stock Plan Issuer Yes For With Catamaran Corp. CTRX 5/12/2015 Board of Directors Issuer Yes For With Ratify Companies Bylaws Issuer Yes For With Approve Executive Compensation Issuer Yes For With Ratify Auditors Issuer Yes For With Pioneer Natural Resources Co. PXD 5/20/2015 Board of Directors Issuer Yes For With Ratify Auditors Issuers Yes For With Approve Executive Compensation Issuers Yes For With Against Shareholders Proposal Security Holder Yes Against With Expeditors International EXPD 5/21/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Approve Stock Option Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With Stericycle, Inc. SRCL 5/27/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Against Shareholders Proposal Security Holder Yes Against With Williams-Sonoma, Inc. WSM 5/29/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Reinstate Longterm Incentive Plan Issuer Yes For With Informatica Corporation INFA 45666Q102 6/23/2015 Adoption of the Merger Agreeement Issuer Yes For With Approve Executive Compensation Issuer Yes For With CoStar Group, Inc. CSGP 22160N109 6/3/2015 Election of Board of Directors Issuer Yes For With Ratify Auditors Issuer Yes For With Approve Executive Compensation Issuer Yes For With Restate Employee Stock Purchase Plan Issuer Yes For With
